SHOYER, Judge,
concurring:
The evidence as to the theft of the ruby by defendant as justifying the creation of a motive was not harmless hearsay. As well stated by President Judge Spaeth in his Opinion (p. 1386):
“... Of course, if appellant believed that Kinser had stolen the ruby, it would not matter whether in fact Kinser had stolen it; appellant’s belief that he had might be sufficient reason for appellant to want to kill him. The evidence, however, fails to show that appellant did believe that Kinser had stolen the ruby. There is no evidence, for example, that appellant ever said anything suggesting such a belief____”
Revenge is always accepted as a valid motive in proof of a criminal act. But you must prove either (1) that the *282victim committed the alleged wrong against defendant; or (2) that the defendant suspected him of having committed the wrong. You cannot hypothesize existence of the motive but must first prove its existence by legally admissible evidence.
In Commonwealth v. Story, 476 Pa. 391, 383 A.2d 155 (1978), the Court said:
“ ‘[A]n error cannot be held harmless unless the appellate court determines that the error could not have contributed to the verdict. Whenever there is a “reasonable possibility” that an error “might have contributed to the conviction,” the error is not harmless. Commonwealth v. Davis, 452 Pa. [171, 178], 305 A.2d [715, 719 (1973)], quoting Chapman v. California, 386 U.S. [18, 24], 87 S.Ct. [824, 828, 17 L.Ed.2d 705 (1967)].’ ”
As in Commonwealth v. Story, supra, I am not convinced that “the evidence of guilt was so overwhelming and the error of admitting the prejudicial testimony so inconsistent by comparison, that the error was harmless beyond a reasonable doubt.”
I Join in President Judge Spaeth’s remand for a new trial.